Citation Nr: 0924635	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which service connection for PTSD was denied.  

Although a Board hearing was requested on the Veteran's VA 
Form 9, received by VA in April 2006, the Veteran failed to 
report for his scheduled February 2009 hearing.

The Board observes that the Veteran submitted an informal 
claim in September 2006 to reopen a claim for entitlement to 
service connection for prostate cancer.  The record shows 
that the RO has not issued a rating decision regarding this 
specific claim.  This matter is referred to the RO for 
clarification and any necessary action.


FINDING OF FACT

The medical evidence establishes that the Veteran is 
diagnosed with PTSD that is the result of his active service.


CONCLUSION OF LAW

The criteria for the service connection for PTSD are met.    
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.


Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. 
§ 3.304(f).  

Factual Background

The Veteran is seeking entitlement to service connection for 
PTSD as the result of events he experienced during active 
service.

The Veteran's private medical records show that the Veteran 
was diagnosed in 2004 with major depression with psychosis, 
PTSD, and alcohol abuse and for general medical conditions 
including prostate cancer, hypertension, obesity, and 
impotence secondary to surgery.  It was determined that the 
Veteran had possible psychosocial risk issues, including: 
physical health problems, non-compliance with medication and 
treatment recommendations, resistance/denial, chronic mental 
illness with delusions, poor coping skills as evidenced by 
alcohol abuse, and PTSD.

The Veteran's VA treatment records reflect treatment for 
major depression and PTSD in 2004 through 2006.

During a mental health consultation in 2004, the physician 
noted that since the Veteran had been diagnosed with cancer 
the prior winter, he had become gradually more slowed down 
and depressed.  The Veteran reported that he suspected that 
he had some depression previously and hinted at war memories, 
but did not elaborate.  The doctor assessed the Veteran as 
having major depression, and noted that it was probably 
recurrent with the Veteran's recent hospitalization.  

In January 2005, the Veteran was seen by both a VA physician 
assistant and a social worker, and described events he 
experienced while stationed in the Gulf of Tonkin from 1964 
to 1965 (for eleven months).  The Veteran reported that he 
was never in a combat zone, had no combat activity, and was 
never shot at or in harms way.  He stated that while working 
on a jet aircraft he watched other servicemembers write 
graffiti on bombs, and that he had problems with that since 
he is a religious man.  He stated that the messages were the 
most horrible things because the bombs were going to kill and 
injure others.  He further stated that he began to have 
nightmares about what happened when the bombs fell, and also 
did not feel appreciated when he returned home from service.  
The Veteran reported that he had taken pills since the 1970s 
for his nerves; that he was hospitalized for his nerves for 
three days in the 1970s; that he drank approximately one case 
of beer most days until June 2004; and that he called the 
police in June 2004, told them that he was going to blow his 
brains out, and was subsequently hospitalized.  Both the VA 
physician assistant and a social worker diagnosed the Veteran 
with non-combat but military related chronic PTSD, and also 
with major depression.

VA treatment records also document that the Veteran has 
attended PTSD group support/education sessions.

In a stressor statement received by the RO in March 2005, the 
Veteran described his stressors to include his service with 
VA-212 onboard the USS Hancock (CVA-19).  He stated that from 
November 1964, his unit, and the ship, were stationed in the 
Gulf of Tonkin off the coast of Vietnam, where the air wing 
began sorties against the Viet Cong and North Vietnamese 
Army.  He described his observations of personnel writing 
explicit graffiti on bombs, and stated that while the other 
service members seemed to relish the act, he seemed to be the 
only one who thought about the human life of men, women, and 
children that the bombs were probably going to end, and also 
about the injured or maimed.  He said he cowered within 
himself because he did not want to let his true feelings be 
known.  He stated he was left with the feeling that he was 
not patriotic or a gung-ho sailor.  This lead to his having 
nightmares of being found out by his shipmates.  He described 
that in his dreams he was on land, walking through bodies of 
dead people, people without legs, arms, heads and just pieces 
of human parts, and people burned by napalm and in distorted 
forms.  He would hear aircraft and look up to see them 
dropping more bombs, but this time they were after him, and 
he could see the graffiti as they fell.

Service personnel records show that the Veteran was assigned 
to VA-212 from approximately November 1964 through May 1965.  
He was on board the USS Hancock from November 1964.  His rate 
was Aviation Machinists' Mate, and he was a third class petty 
officer.  

Internet research reveals that the USS Hancock was on patrol 
at Yankee Station in the Gulf of Tonkin from November 1964 to 
early spring 1965.  VA-212, Attack Squadron 212, was assigned 
to the USS Hancock from October 1964 to May 1965.  During 
this time, VA 212 flew A-4F aircraft.  The mission is 
described as a combat cruise.  Details from the report found 
on line include:

*	February 7, 1965:  following the shelling of an American 
advisors' compound at Pleiku by the Viet Cong, VA-212 
participated in reprisal attacks against targets in 
North Vietnam.  During the strikes, named Flaming Dart 
I, VA-212's aircraft struck the Dong Hoi Barracks.
*	February 11, 1965:  VA-212's aircraft participated in 
Flaming Dart II, reprisal attacks against the barracks 
at Chanh Hoa.
*	March through May 1965:  VA-212's aircraft participated 
in special operations in Southeast Asia, including the 
Rolling Thunder campaign, strikes against designated 
military targets in North Vietnam.
*	March 26, 1965:  a pilot, VA-212's Commanding Officer, 
was shot down by North Vietnamese anti-aircraft fire.  
The pilot was rescued.
*	April 19, 1965:  Another pilot was shot down by North 
Vietnamese anti-aircraft fire.  He was killed in action.


Analysis

The Veteran's rate and rank is consistent with duties he 
describes.  Service personnel records further show that he 
satisfactorily completed training as plane captain and earned 
the Navy Enlisted Classification in 8351, A-4 Systems 
Organizational Maintenance Technician.  He graduated in the 
top of his class in all units.  Accordingly, he would have 
been responsible for keeping these aircraft maintained and 
able to fly and, also, to drop bombs.  

In essence, the Veteran's stressors can be summarized as his 
guilt and sadness over maintaining and arming jet aircraft 
that did drop bombs; his fear at being discovered for what he 
felt were less that patriotic feelings about his job-in 
comparison with personnel who appeared gleeful and wrote 
graffiti on the bombs; his participation within a unit whose 
job it was to fight the enemy-albeit from the air-and the 
stress that caused in many aspects of the air wing's 
personnel's lives, from maintaining the aircraft to the loss 
of personnel.  It must be stated, that while the Veteran did 
not directly engage in combat against the enemy, he 
nonetheless served in a combat support capacity, in a war 
zone, during a period of war.

Service personnel records corroborate the Veteran's MOS, unit 
of assignment, and presence in the Gulf of Tonkin in 1964 to 
1965.  Internet research reveals that the air wing to which 
the Veteran was assigned was involved in combat missions, had 
strikes credited to its aircraft, and lost at least 2 
pilots-one of which was killed in action against the enemy-
during the time period the Veteran was assigned to the unit.

VA treatment records show a diagnosis of PTSD related to 
military experiences, including his presence in the Gulf of 
Tonkin while assigned to a combat air wing that dropped bombs 
on the enemy.  There are no opinions or findings showing that 
the Veteran's diagnosed PTSD is not the result of his active 
service.

Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


